Citation Nr: 0426094	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for vaginal problems, 
to include vaginitis, salpingitis, a displaced uterus, and 
rectovaginal fistula.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for mitral valve 
prolapse.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hysterectomy.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a thyroid disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic fatigue 
syndrome.

6.  Entitlement to service connection for chronic 
hypoglycemia.

7.  Entitlement to service connection for the Epstein-Barr 
virus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was most recently before the 
Board in April 2003.

The April 2003 Board decision denied the claims on appeal.  
The veteran appealed the Board's April 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to VA's Opposed Motion for Remand (Motion), 
issued an Order dated in October 2003, which granted VA's 
Motion and by virtue thereof vacated the Board's April 2003 
decision.

The issue of entitlement to service connection for the 
Epstein-Barr virus is listed on the title page of this 
decision, and was remanded in a November 2000 Board decision.  
While the majority of the November 2000 Board decision was 
vacated, the remand portion pertaining to entitlement to 
service connection for the Epstein-Barr virus was not, and, 
as such, is not addressed in this decision.

The issue of entitlement to service connection for chronic 
hypoglycemia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1990 Board decision denied service connection for 
vaginal problems and mitral valve prolapse.

2.  The evidence received since the June 1990 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's vaginal and mitral 
valve prolapse claims.

3.  A February 1995 rating decision denied service connection 
for hysterectomy, a thyroid disorder, and chronic fatigue 
syndrome.

4.  The evidence received since the February 1995 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's 
hysterectomy, thyroid disorder, and chronic fatigue syndrome 
claims.


CONCLUSIONS OF LAW

1.  The June 1990 Board decision denying service connection 
for vaginal problems and mitral valve prolapse is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the June 1990 Board decision is 
not new and material, and the veteran's service connection 
claims for vaginal problems and mitral valve prolapse are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  The February 1995 rating decision denying service 
connection for hysterectomy, a thyroid disorder, and chronic 
fatigue syndrome is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the February 1995 rating decision 
is not new and material, and the veteran's service connection 
claim for hysterectomy, a thyroid disorder, and chronic 
fatigue syndrome is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b).  A 
rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, a letter dated in September 2002 informed the 
veteran of the information and evidence she needed to submit 
to substantiate her claims, as well as VA's development 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

As noted in the Court's October 2003 Order, the veteran was 
incorrectly notified by VA (by a "VCAA" letter from the 
Board dated in September 2002) that she had only a 30 day 
response period.  While the Board acknowledges that she had 
been incorrectly notified of the proper time to respond, far 
more than a year has passed since that time, and there is no 
indication that the veteran has any further evidence to 
submit at this time.  Based on the foregoing, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), to decide the appeal 
would not be prejudicial error to the claimant.

I.  New and Material Evidence Claims

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

A.  Vaginal problems

The veteran's claim of entitlement to service connection for 
gynecological problems (other than a right ovarian cyst) was 
denied by a June 1990 Board decision.  At the time of the 
June 1990 Board decision, the evidence consisted of service 
medical records, private medical records, and a VA vaginal 
examination.

The evidence added to the claims file since June 1990 does 
not show treatment for chronic gynecological problems.  A May 
1998 VA gynecological examination did not reveal the presence 
of any vaginal problems (or chronic gynecological problems).  
The additional evidence submitted since the June 1990 Board 
decision is not material, in that it does not bear directly 
and substantially upon the specific matter under 
consideration, i.e., it does not show that any of the claimed 
vaginal disabilities were incurred in or aggravated by the 
veteran's military service.

The Board concludes that the evidence submitted subsequent to 
the June 1990 Board decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's application to reopen these claims must be denied.

B.  Mitral valve prolapse.

The veteran's claim of entitlement to service connection for 
mitral valve prolapse was denied by a June 1990 Board 
decision on the basis that a mitral valve prolapse disorder 
was not shown by the evidence.

Upon reviewing the evidence added to the claims file since 
June 1990, the Board can find little evidence reflecting a 
current disability relating to this condition, and the Board 
finds that the evidence submitted subsequent to the June 1990 
Board decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a).  Accordingly, the veteran's application 
to reopen this claim must be denied.

C.  Hysterectomy, thyroid disorder, and chronic fatigue 
syndrome.

The veteran's claim of service connection for these 
disabilities was denied by a February 1995 rating decision.  
The February 1995 rating became final, as outlined in 38 
U.S.C.A. § 7105, when the veteran did not file a notice of 
disagreement within one year of being notified (by letter 
dated February 17, 1995) of the decision.

At the time of the February 1995 rating decision, the 
evidence consisted of service medical records, private 
medical records, and VA records.  The veteran's service 
medical records noted no hysterectomy, thyroid disorder, or 
chronic fatigue syndrome.  The February 1995 rating decision 
denied entitlement to service connection for these 
disabilities on the basis that these disabilities were not 
present during service or within one year thereafter.

The evidence added to the claims file since February 1995 
consists primarily of medical records and statements from the 
veteran.  The additional evidence submitted since the 
February 1995 rating decision is not material, in that it 
does not bear directly and substantially upon the specific 
matter under consideration, i.e., it does not show that a 
hysterectomy, thyroid condition, or chronic fatigue syndrome 
were incurred in or aggravated by her military service (or 
manifested within one year of her separation from service).  
As such, the Board concludes that the evidence submitted 
subsequent to the February 1995 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's application to reopen these claims 
must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claims of entitlement to 
service connection for vaginal problems, mitral valve 
prolapse, hysterectomy, a thyroid disorder, and chronic 
fatigue syndrome is denied.


REMAND

As for the issue of entitlement to service connection for 
chronic hypoglycemia, the Board observes that hypoglycemia 
was noted during service (March 1982), and a March 1997 VA 
examination appears to reflect a provisional diagnosis of 
hypoglycemia.  Based on the foregoing, the Board finds that 
the veteran should be afforded the appropriate VA examination 
for the purpose of addressing her contentions as to this 
issue.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
ascertain whether she has chronic 
hypoglycemia.  In this regard, the 
examiner should be provided the veteran's 
entire claims file for review.  Following 
the examination, the examiner should 
state whether it is at least as likely as 
not that chronic hypoglycemia (or a 
disability manifested by hypoglycemia) 
was present during service or otherwise 
related to the veteran's military 
service.

2.  Following the aforementioned 
development, the issue of entitlement to 
service connection for chronic 
hypoglycemia should be reviewed on the 
basis of all the evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso
.  You can also choose to be represented by a private attorney or by an 
"agent." (An agent is a person who is not a lawyer, but is specially 
accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



